DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph 0043 of the specification lists first component with reference character 38 which is not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1, lines 10, 11, 12, 15 and 17 recites limitation: “the depression”.  It is not clear from the claim language if this limitation is referring to the limitation “an elongate depression”.  Examiner suggests changing “the depression” to “the elongated depression”.
Claim 9 is objected to as it claims to use the fastener of claim 1.   Claims 2-8 and 10 are objected to by virtue of their dependency on the objected claims 1 or 9.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-10 are objected to as set forth in this Office Action, but would be allowable if rewritten to overcome the claim objections set forth in this Office Action.  Claim 4 is rejected under 112(b) as set forth in this Office Action, but would be allowable if rewritten to overcome the claim rejections set forth in this Office Action.
Closest prior art is Benthien et al. (US Patent 9789965B2), which fails to disclose a slide having a first tooth system that engages with the second tooth system on the locking element.  A locking element 202 is shown in Figure 2A with a tooth system that engages with the main body 118.  Modifying the device shown in Benthien et al. so that the slide 114 has a tooth system that engages with the tooth system on the locking element 202 would require a substantial change to the design as well as operation of the device and would not have been obvious to a person of ordinary skill in the art.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 sets forth an angle between the mounting surface and the locating surface to be no more than 25-degrees. However, claim 4 also claims this angle to be no more than 10-degrees.  It is not clear from the claim language if the Applicant intends the claim to be limiting to an angle of no more than 10-degrees or no more than 25-degrees.  
Examiner suggests modifying claim 4 to either only claim 25-degrees or 10-degrees, or re-writing claim 4 into two claims claiming 25-degrees and 10-degrees separately.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/AMIT SINGH DHILLON/Examiner, Art Unit 3677